1. It is not enough to subject a person to punishment that he be guilty of rude, indecent, or disorderly conduct, unless the offence be committed in some public place. The statute does not prohibit such conduct, except in a public place. It being material, then, to prove that the offence was committed in a public place, it is essential that it should be so alleged; and unless alleged, the offence is sufficiently set forth. The want of a direct allegation of everything material in the description of the substance, nature, or manner of the offence, cannot be supplied by any intendment. State v. Divoll, 44 N.H. 142.
2. Police courts have exclusive cognizance of all crimes and offences committed within the town in which such court is established, so far as justices of the peace have jurisdiction. Gen. Stats., ch. 234, sec. 8.
If the police court of Pittsfield has exclusive jurisdiction of offences committed in that town, how can the police court of Concord acquire jurisdiction of this case? The language of the statute is so clear as to leave no room to hang a doubt upon. *Page 245 
The respondent's neglect to plead to the jurisdiction of the police court of Concord when arraigned in that court did not help the matter. Where jurisdiction is wholly wanting, it cannot be conferred by consent. Griffin's petition, 27 N.H. 346.
Complaint dismissed.